REASONS FOR ALLOWANCE
Claims 1 – 20 are allowed.  The following is an examiner’s statement of reasons for allowance:  Claims 1 – 20 have been allowed because the combination of limitations involving obtaining, by the TCP proxy, a timestamp from a master timing source at an edge of the application service layer network, applying, by the TCP proxy, a certified the timestamp and a signature to the data packet to form a certified timestamped data packet, wherein the signature is based on the digital Certificate among other claim limitations is non-obvious over the prior art.  The closest prior art of record Obaidi discloses a service node including a root of trust device where the root of store device can store cryptographic data and establish an authenticated connection with a control node but is silent as to obtaining, by the TCP proxy, a timestamp from a master timing source at an edge of the application service layer network, applying, by the TCP proxy, a certified the timestamp and a signature to the data packet to form a certified timestamped data packet, wherein the signature is based on the digital Certificate and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416         

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416